Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 1 of 46 PageID #: 44




                              EXHIBIT B
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 2 of 46 PageID #: 45
                                                                                                          USOO86454.93B2


  (12) United States Patent                                                           (10) Patent No.:                        US 8,645,493 B2
         Moricz                                                                       (45) Date of Patent:                              *Feb. 4, 2014
  (54)   ACCESSING DEEP WEB INFORMATION                                       (56)                          References Cited
         USING ASEARCHENGINE
                                                                                                    U.S. PATENT DOCUMENTS
  (75) Inventor: Michael Z. Moricz, Bellevue, WA (US)                                  5,864,863. A             1/1999 Burrows
                                                                                       6,278,993 B1             8/2001 Kumar et al.
  (73) Assignee: Deep Web, LLC, Woodinville, WA (US)                                   6,321,251 B1            1 1/2001 Deisinger et al.
                                                                                       6,487,555 B1            11/2002 Bharat et al.
  (*) Notice:        Subject to any disclaimer, the term of this                       6,718,365 B1 * 4/2004 Dutta ............................ TO9,203
                     patent is extended or adjusted under 35                           6,990,457 B1             1/2006 Litman et al.
                     U.S.C. 154(b) by 0 days.                                          6,993,569 B1             1/2006 Rees, Jr.
                                                                                       7,010,533 B1*            3/2006 Kutsumi et al. ....................... 1.1
                     This patent is Subject to a terminal dis                          7,010,553 B2             3/2006 Chen et al.
                     claimer.                                                          7,277.923 B2            10/2007 Rensin et al.
                                                                                2001/0049676 Al                12/2001 Kepler et al.
                                                                                2001.0049687 A1                12/2001 Russell
  (21) Appl. No.: 13/491,443
                                                                                                                   (Continued)
  (22) Filed:        Jun. 7, 2012                                                                       OTHER PUBLICATIONS
  (65)                  Prior Publication Data                                Incy Wincy, webpages, copyright 2001.*
         US 2012/O246144 A1         Sep. 27, 2012                                                     (Continued)
                                                                              Primary Examiner — Barbara Burgess
               Related U.S. Application Data                                  (74) Attorney, Agent, or Firm — K&L Gates LLP
  (63) Continuation of application No. 12/768,621, filed on                   (57)                               ABSTRACT
       Apr. 27, 2010, now Pat. No. 8.321,529, which is a
       continuation of application No. 1 1/595.090, filed on                  Methods, apparatuses, and articles for receiving a search
       Nov. 8, 2006, now Pat. No. 7,716,303, which is a                       request associated with a transportation service from a client
       continuation-in-part of application No. 10/397.992,                    device, the search request including a plurality of search
       filed on Mar. 25, 2003, now Pat. No. 7,693,956.                        criteria, are described herein. Additionally, the methods,
                                                                              apparatuses, and articles further return to the client device an
  (60) Provisional application No. 60/366,817, filed on Mar.                  answer page having a plurality of answers potentially associ
         25, 2002.                                                            ated with the transportation service, the plurality of answers
                                                                              identifying a plurality of information locations having infor
  (51)   Int. C.                                                              mation potentially associated with at least a one of the plu
         G06F 15/16              (2006.01)                                    rality of search criteria, where at least one of the answers
  (52)   U.S. C.                                                              includes at least one input field of a query answer page for
         USPC .................. 709/217; 709/203; 707/3; 707/10              entry of at least one feature of the transportation service, the
  (58)   Field of Classification Search                                       query answer page to be dynamically generated by one of the
         USPC ......... 709/203, 217: 707/102, 10, 7, 104.1, 9,               information locations in response to a query.
                                                    707/5, 3, 4
         See application file for complete search history.                                         20 Claims, 34 Drawing Sheets


                                                                                                                Websites
                                                                                                                108
                                                                        Network 110                      Dynamic Web
                                                                                                         Page Generator
                                                                                                         118




                                                              Search                                       Proxy
                                          Search Engine      Services                  Proxy Function     Server
                                               114                                           16
                                                               104.                                        106

                                           Web Page          Index                     Pre-fled Forms
                                            Indexes
                                              115
                                                          ... Genr 3                        117



                                                                        Proxy Web
                                                                        Page Spec
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 3 of 46 PageID #: 46


                                                                  US 8,645,493 B2
                                                                             Page 2

  (56)                    References Cited                                        "Quigo Unveils Deep Web Search Technologies'. Aug. 15, 2001,
                                                                                  <http://www.quigo.com/press081501.htm> retrieved Jul. 19, 2006.
                   U.S. PATENT DOCUMENTS                                          Bruemmer, P. “Make Way for the Deep Crawl.” Aug. 29, 2001,
                                                                                  <http://www.clickZ.com/experts/search/opt/article.php/874131 >
   2002fOO77871    A1   6, 2002 Udelhoven et al.                                  retrieved Jul. 19, 2006.
   2002/O123991    A1* 9, 2002 Asami et al. ......................       707/3    Raghavan, S. and Garcia-Molina, H., “Crawling the Hidden Web.”
   2002/0133381    A1* 9, 2002 TSO ...................................   705/5    Sep. 11, 2001, Proceedings of 27th Int’l Conf. on VLDB, pp. 129
   2002/0133382    A1* 9, 2002 DeMarcken et al. .............            705/5    139,         <http://www.dia.uniroma3.it-vldbproc/017. 129.pdf>
   2002/0152101    A1* 10, 2002 Lawson et al. ....................       705/6    retrieved Jul. 19, 2006.
   2002fO194037    A1 12/2002 Creed et al.                                        Bergman, M.. “The Deep Web: Surfacing Hidden Value.” Sep. 24.
   2003,0004760    A1   1/2003 Schiff et al.                                      2001, Journal of Electronic Publishing 7(1) <http://www.
   2003.0036930    A1   2/2003 Matos et al.                                       brightplanet.com/pdfdeepwebwhitepaper.pdf> retrieved Jul. 19.
   2003/OO46117    A1* 3/2003 Jaehn et al. .......................       705/5    2006.
   2003/0088,544   A1   5, 2003 Kan et al.                                        Bruemmer, P., “Indexing Deep Web Content.” Mar. 27, 2002. <http://
   2006/0206363    A1   9, 2006 Gove
                                                                                  www.searchengineguide.com/wi/2002/0327 wi2.html> retrieved
                    OTHER PUBLICATIONS
                                                                                  Jul. 19, 2006.
                                                                                  Mills, E., “Google flight search takes off.” Oct. 28, 2005, <http://
                                                                                  www.news.com/Google+flight--search+takes+off 2100-1038 3
  Incy Wincy, Background Information, copyright 2001.*                            5917821.html> retrieved Jul. 19, 2006.
  Incy Wincy, Article, “Loop Improvements Launches Incy Wincy, the                Agrawal, S. C. et al., “Location Based Services.” TATA Consultancy
  Invisible Web Search Engine”, Aug. 16, 2000.*                                   Services White Paper, Sep. 2003, 43 pages.
  Incy Wincy, webpages, copyright, 2001.                                          International Search Report for Application PCT/US07/84 120,
  Incy Wincy, Background Information, copyright 2001.                             mailed May 8, 2008.
  Incy Wincy, Article, "Loop Improvements Launches Incy Wincy, the                International Search Report for Application PCT/US03/09188,
  Invisible Web Search Engine.” Aug. 16, 2000.                                    mailed on Jun. 24, 2003.
  Warnick, W. et al., “Searching the Deep Web: Directed Query Engine              International Preliminary Report on Patentability for Application
  Applications at the Department of Energy.” Jan. 1, 2001, <http://               PCT/US07/84 120, mailed May 22, 2009.
  www.dlib.org/dlib/january01/warnick/01 warnick.html> retrieved
  Jul. 19, 2006.                                                                  * cited by examiner
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 4 of 46 PageID #: 47
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 5 of 46 PageID #: 48


  U.S. Patent          Feb. 4, 2014       Sheet 2 of 34           US 8,645,493 B2




               |         |




                               on
                                      |
                                            seo6edS @@@   |




                                                              –            zaun61-I
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 6 of 46 PageID #: 49


  U.S. Patent          Feb. 4, 2014   Sheet 3 of 34         US 8,645,493 B2




                                                                       eçaun61-I
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 7 of 46 PageID #: 50


  U.S. Patent          Feb. 4, 2014   Sheet 4 of 34         US 8,645,493 B2




                                                             qcaun61-I
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 8 of 46 PageID #: 51


  U.S. Patent          Feb. 4, 2014   Sheet 5 of 34         US 8,645,493 B2




                                                             infi!-
                                                             e
                                                             ey
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 9 of 46 PageID #: 52


  U.S. Patent          Feb. 4, 2014   Sheet 6 of 34         US 8,645,493 B2




                                                                qy?un61
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 10 of 46 PageID #: 53


   U.S. Patent           Feb. 4, 2014   Sheet 7 of 34       US 8,645,493 B2




                                                             egeun61-I



                  BO G
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 11 of 46 PageID #: 54


   U.S. Patent         Feb. 4, 2014    Sheet 8 of 34        US 8,645,493 B2




                                                                qG?un61
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 12 of 46 PageID #: 55


   U.S. Patent         Feb. 4, 2014    Sheet 9 of 34        US 8,645,493 B2
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 13 of 46 PageID #: 56


   U.S. Patent         Feb. 4, 2014    Sheet 10 of 34       US 8,645,493 B2




                                                        .




              s
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 14 of 46 PageID #: 57
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 15 of 46 PageID #: 58


   U.S. Patent         Feb. 4, 2014    Sheet 12 of 34       US 8,645,493 B2
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 16 of 46 PageID #: 59


   U.S. Patent         Feb. 4, 2014    Sheet 13 of 34              US 8,645,493 B2



                                 /
                                 ||
                                 Z




                                                »|'JuOAWu)OeN



         00/
                                                                /0|89
                                                                          Z?un61
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 17 of 46 PageID #: 60


   U.S. Patent                                              US 8,645,493 B2
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 18 of 46 PageID #: 61


   U.S. Patent          Feb. 4, 2014         Sheet 15 of 34                  US 8,645,493 B2




                                          Top of Form


                Round-Trip Tickets. One-Way Prices.
        Save up to 40% or more on round-trip tickets to virtually
        anywhere you want to fly. Priceline works directly with the
        major airlines to help you get great online deals.
                                                                     Air -- Hotel
        Name Your Own Price' Airfare                                 Click Here

        Departure City:
        Arrival City:                                               Travel Insurance

                                                         Major      Protect Your Purchasc
        Departure Date:        3/20/2003                 Airlines   Click Here

         Return Date:         3/22/2003

        Tickets:               | Ticket     v.




                                       Bottom of Form



                                       Figure 8b (Prior Art)
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 19 of 46 PageID #: 62


   U.S. Patent                   Feb. 4, 2014             Sheet 16 of 34                    US 8,645,493 B2




                     CALIFORNIA DREAMIN ON SALE WITH
          S30 OFF PER PERSON FROM SOUTHWEST AIRLINES VACATIONS
        DALLAS, March 5, 2002 -- Southwest Airlines Vacations Customers dreaming of a California
        vacation with movie stars, warm beaches, or cable cars can discover it for less with $30 off per
        person to Los Angeles/Anaheim, San Diego, or the San Francisco Bay area. The California
        Dreamin sale is available to Customers traveling from Phoenix and Tucson, Ariz, Kansas City,
        Mo, New Orleans, Las Vegas, Reno, Nev., Albuquerque, N.M., El Paso, Austin, Houston and
        San Antonio, Texas, Salt Lake City, Seattle. Portland, Ore. and all applicable California origins.
        Getaways to the Golden State are available on complete air?hotel vacations when purchased by
        May 24, 2002 for travel March 31 through June 29, 2002.
        Customers can enjoy more value when they customize their complete vacation by purchasing the
        following California attraction passes.
           o Purchase a one-day adult SeaWorld(R) San Diego admission and receive a second day
             admission free with San Diego and Los Angeles/Anaheim packages
           O Purchase a one-day adult Universal Studios Hollywood(R) admission and receive a second
             day admission free.



                     CALIFORNIA DREAMIN SALE COMPLETE VACATION PRICES



                                          Figure 8c (Prior Art)
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 20 of 46 PageID #: 63


   U.S. Patent                  Feb. 4, 2014             Sheet 17 of 34                    US 8,645,493 B2




        Horizon Air Lowers Fares from Fresno to Portland and Seattle

        3/19/2002 2.57 pm


        “These new fares dramatically reduce the cost for business travelers and provide a new lower
        regular fare for leisure travelers said Patric Zachwieja, vice president of marketing and
        planning. “These fares are in addition to any limited-time specials and sale fares that may appear
        from time to time.

        A one-way fare with a 21-day advance from Fresno to Portland or Seattle is S105 based on a
        roundtrip purchase. A 14-day advance fare is $135 based on a roundtrip purchase.
        The above fares include Federal Excise Tax and any applicable fuel surcharges but they do not
        include Passenger Facility Charges of up to $18 (amount depends on itinerary), Federal Segment
        Tax of $3 per segment (takeoff and landing) on itinerary, and September 11 "Security Fee of
        S2.50 per enplanement (up to $10). Roundtrip sale fares may be limited and are nonrefundable,
        however, the flight ticket can be changed for a $50 fee, plus any applicable changes in fare. All
        fares are subject to change without notice.
        Horizon Air has served Fresno since march of 1999. Horizon Air serves 41 cities throughout
        Washington, Oregon, ldaho, Montana, California, Arizona, British Columbia, and Alberta.
        In the last few months, Horizon Air has added service in several cities: between Medford and
        Los Angeles, from Boise and Palm Springs to Sacramento, and from Portland and San Jose to
        Tucson. Horizon will add service from San Diego and San Francisco to Boise on April 1, and
        from Portland and Boise to Denver on April 28.




                                            Figure 8d (Prior Art)
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 21 of 46 PageID #: 64


   U.S. Patent                 Feb. 4, 2014          Sheet 18 of 34                   US 8,645,493 B2




                                    Southwest Airlines Schedule Request

                                        Where are you traveling?


                                                Top of Form


                   Depart                            Arrive                       Depart Date
         Reno, NV-RNO                   Raleigh/Durham, NC-RDU
         Sacramento, CA- SMF            Re    NV-RNO                      April
                                                                          May
                                        Sacramento, CA- SMF               June
                                        Salt Lake City, UT-SLC            July
         San Diego, CA- SAN             San Antonio, TX-SAT               August
         San Jose, CA- SJC              San Diego, CA-SAN                 Septcmber




                                               Bottom of Form




                                         Figure 9a
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 22 of 46 PageID #: 65


   U.S. Patent             Feb. 4, 2014          Sheet 19 of 34                  US 8,645,493 B2




                                           Top of Form

       Shop for Flights and Fares
       Look up a Saved Reservation
       From:                            City List          Departing:
        Seattle                                             March v      19 v      7 am v

        Seattle
                                        City List          Returning:
        San Jose                                            March v       19 v     7 am v

        San Jose

      Adults:       Children:                              Cabin/Fare: About Fare Options
          Y Ages 13+        Ages 2-12                        Coach/Restricted Fare v


                                                           ONE WAY ROUNDTRIP




                                          Bottom of Form




                                        Figure 9b
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 23 of 46 PageID #: 66


   U.S. Patent                       Feb. 4, 2014                 Sheet 20 of 34                        US 8,645,493 B2




        1002a
                                   carrentals in maui
          1. www.avis.com

                City or airport:   maui

                Pick-up date:      09/09/2006       time:     10:00am v

                Return date:       09/15/2006       time:    10:00 am v.


          2. www.hertz.com

                City or airport:   maui

                Pick-up date:      09/09/2006       time:     10:00 am v

                Return date:       09/15/2006       time: ; 10:00 am v.

                                   Vehicle type:             Mid-Size         v
          3. www.dollar.com

                City or airport:   maui

                Pick-up date:      09/09/2006       time:     10:00 am v

                Return date:       09/15/2006       time: ; 10:00 am v.


          4. Alamo Rent A Car
                ... Maui Hawaii, Houston, Kansas City, Maine, New Jersey, Washington DC.
                ... Alamo Rent A Car offers airport carrental, airport rental cars, alamo, ...
                www.alamo.com/- 8k

          5. Maui Car Rentals
                Affordable rentals on Maui. Near the Kahului OGG airport.
                www.mauicarrentals.net/- 23k

          6. Kauai, Hawaii Car rentals – Rent a car in Maui, Kauai, Hawaii
             Wailua Bay offers discount Kauai car rentals in Hawaii. Rental Cars available in Kauai, Maui, Hawaii and
                more. Compare rates instantly.
                www.wailuabay.com/car rentals.html - 44k
          7. Maui rental cars Maui discount carrentals Maui Hawaii Word of...
                Maui Hawaii car rentals - inexpensive and discount rental cars Maui Hawaii discount car rental agency near
                airportin Kahului, Maui, Hawaii, ...
                www.mauirentacar.com/- 15k
          8.    Maui Car Rentals from Aloha rent a car- 1877-452-5642
                                                    Figure 10a
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 24 of 46 PageID #: 67


   U.S. Patent                    Feb. 4, 2014                  Sheet 21 of 34                       US 8,645,493 B2




             1002b
                                    carrentals in maui
          1. Alamo Rent A Car
              ... Maui Hawaii, Houston, Kansas City, Maine, New Jersey, Washington DC.
              ... Alamo Rent A Car offers airport Carrental, airport rental cars, alamo, ...
              WWW.alamo.com/- 8k
          2. www.avis.com

              City or airport:   maui

              Pick-up date:      09/09/2006       time:     10:00 am v
              Return date:       09/15/2006       time:     10:00 am v

              Vehicle type:      Compact          w

          3. Maui Car Rentals
              Affordable rentals on Maui. Near the Kahului OGG airport.
              www.mauicarrentals.net/- 23k

          4. www.hertz.com
              City or airport:

              Pick-up date:      O9/09/2006       time:     10:00 am v.
              Return date:       09/15/2006       time:    10:00 am v

              Vehicle type:      Mid-size         -
          5. Kauai. Hawaii carrentals - Rent a car in      i Kauai, Hawaii.
              Wailua Bay offers discount Kauai carrentals in Hawaii. Rental Cars available in Kauai, Mau, Hawaii and more.
              Compare rates instantly.
              www.wailuabay.com/car rentals.html - 44k
          6. www.dollar.com

              City or airport:

              Pick-up date:      mn/dd/yyyy       time: ; Select a time v

              Return date:       mm/ddiyyyy       time:    Select a time v


          7. Mauiremtal cars Maui discount car rentals Maui Hawaii Word of...

                                                 Figure 10b
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 25 of 46 PageID #: 68


   U.S. Patent                      Feb. 4, 2014                 Sheet 22 of 34                         US 8,645,493 B2




         1002c
                                    carrentals in maui
         Carrentals in maui.

              City or airport:   maui

              Pick-up date:      09/09/2006       time.     10:00 am v
              Return date:       09/15/2006       time:     10:00 am v.


         Check: www.avis.com-www.hertz.com-www.dollar.com-www.thrifty.com-www.budget.com -
         WWW.enterprise.com - WWW.national.com
         1. Alamo Rent A Car
              ... Maui Hawaii, Houston, Kansas City, Maine, New Jersey, Washington DC.
              ... Alamo Rent A Car offers airport carrental, airport rental cars, alamo, ...
              www.alamo.com/- 8k
         2.   Maui Car Rentals
              Affordable rentals on Maui. Near the Kahului OGG airport.
              www.mauicarrentals.net/-23k

         3. Kauai, Hawaii Carrentals – Rent a car in Maui, Kauai, Hawaii
              Wailua Bay offers discount Kauai carrentals in Hawaii. Rental Cars available in Kauai, Maui, Hawaii and
              more. Compare rates instantly.
              www.wailuabay.com/car rentals.html - 44k
         4. Maui rental cars Maui discount car rentals Maui Hawaii Word of...
              Maui Hawaii carrentals - inexpensive and discount rental cars Maui Hawaii discount carrental agency near
              airportin Kahului, Maui, Hawaii, ...
              www.mauirentacar.com/- 15k

         5. Maui Car Rentals from Aloha rent a car - 1-877-452-5642
              Maui car rental company, we take pride in our service and our vehicles. 1-877-452-5642.
              www.aloharentacar.com/- 15k
         6. Maui Car RentalMaui/Car Rentals and Hawaii: Maui. Car Rentals. ...
              Maui Cheap Car Rental - Weekly and monthly rates avail. Used Toyota and Nissan USA (877)749-7889 CAN
              www.hawaiianrainbow.com/Maui/Car Rentals -39k
         7. Maui and Hawaii Maui
              Maui Car Rentals Maui Cruisers Car Rental has Local style' cars. See pictures of our cars, ... Maui Cheap Car
              Rental - Weekly and monthly rates avail. ...
              www.hawaiianrainbow.com/Maui/- 50k

         8. Island Riders-Harley Davidson, Jeep & Exotic Car Rentals in Maui...
            Island Riders rents Harley Davidson motorcycles, Mopeds, Jeeps and Exotic cars. Featuring two locations on
            Maui, Island Riders is your best and most...

                                                      Figure 10c
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 26 of 46 PageID #: 69


   U.S. Patent                         Feb. 4, 2014              Sheet 23 of 34                    US 8,645,493 B2



            1002d
                                        carrentals in maui

         1. Alamo Rent A Car                                              www.avis.com
             ... Maui Hawaii, Houston, Kansas City, Maine, New             City or
             Jersey, Washington DC.                                        airport:
             ... Alamo Rent A Car offers airport carrental, airport
             rental cars, alamo, ...                                       Pick-up:   09/09/2006    10:00 am v
             www.alamo.com/- 8k
                                                                           Return:    09/15/2006    10:00 am v
         2. Maui Car Rentals
            Affordable rentals on Maui. Near the Kahului OGG               Type:
             airport.                                                                 Compact
             www.mauicarrentals.net/- 23k

         3. Kauai, Hawaii Carrentals – Rent a car in Maui, Kauai,         www.hertz.com
             Hawaii                                                        City or    Inaui
             Wailua Bay offers discount Kauai carrentals in Hawaii.        airport:
             Rental Cars available in Kauai, Maui, Hawaii and more.
             Compare rates instantly.                                      Pick-up:   09/09/2006    10:00 am v.
             www.wailuabay.com/car rentals.html - 4.4k
                                                                           Return:    09/15/2006    10:00 am v
         4. Maui rental cars Maui discount car rentals Maui Hawaii
            Word of...                                                     Type:      Mid-Size
             Maui Hawaii carrentals - inexpensive and discount remtal
             cars Maui Hawaii discount carrental agency near airport
             in Kahului, Maui, Hawaii, ...
             www.mauirentacar.com/- 15k
         5. Maui Car Rentals from Aloha rent a car - 1-877-452        WWW.dollar.com
             5642                                                      City or    maui
             Maui carrental company, we take pride in our service and airport:
             our vehicles. 1-877-452-5642.
             www.aloharentacar.com/- 15k                                   Pick-up:   09/09/2006    10:00 am v
         6. Maui Car RentalMaui/Car Rentals and Hawaii Maui Car            Return:    09/15/2006    10:00 am v
            Rentals. ...
             Maui Cheap Car Rental-Weekly and monthly rates
             avail. Used Toyota and Nissan USA (877)749-7889 CAN
             www.hawaiianrainbow.com/Maui/Car Rentals -39k
         7. Maui and Hawaii Maui
            Maui Car Rentals Maui Cruisers Car Rental has 'Local
             style' cars. See pictures of our cars, ... Maui Cheap Car
             Rental - Weekly and monthly rates avail. ...
             www.hawaiianrainbow.com/Maui/- 50k

         8. Island Riders - Harley Davidson, Jeep & Exotic Car
             Rentals in Maui...
             Island Riders rents Harley Davidson motorcycles,
             Mopeds, Jeeps and Exotic cars. Featuring two locations
             on Maui, Island Riders is your best and most ...
             www.islandriders.com/- 17k
                                                             Figure 10d
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 27 of 46 PageID #: 70
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 28 of 46 PageID #: 71


   U.S. Patent                       Feb. 4, 2014                    Sheet 25 of 34                           US 8,645,493 B2




             1202a                    train from paris to milan

          Train de Grande Vitesse                    Tren Italia                               Eurostar


          Leaving fron.                             Leaving from.                             Leaving from.   paris

          Going to:                                 Going to:                                 Going to:       Inilan

          Travel date:                              Travel date:                              Travel date:    10/10/2006


          1. Europe high speed trains: AVE, ARTESIA, EUROSTAR, ICE, THALYS, TGV.
             Luzern-Fluelen-St. Gotthard-Locarno/Lugano. Night Trains. Artesia: France-Italy Night
             Paris-Florence-Milan-Rome and more... Paris-Germany Night...
             www.raileurope.com/us/rail/specialty/index.htm - 13k
          2. Travel from France to Italy aboard the Artesia train
               Get instant online bookings for tickets and reservation on any train in Europe. ...
               Paris-Milan: 10 hours 30 minutes. Paris-Venice: 12 hours 30 minutes...
              www.raileurope.com/us/rail/specialtyfartesia night.htm - 23k
          3. RailE         - Trains to France. Belgi                 Netherlands...
              TGVs run between Paris and Milan twice a day so you can visit France and Italy ...
              The trains run from Paris and Brussels to a range of cities in Northern...
              WWW raileurope.co.uk/europeantickets/destination.htm - 40k
          4. How to travel by train from London to Italy/Venice Florence Rome ...
               The night train for Paris leaves Milan at 23:25, and a Eurostar connection will
              get you back to London at 11:55. See the London to Milan section for details ...
              www.seat61.com/Italy.htm - 232k
          5. Artesia Trains - European Trains - European Rail Guide
             Five daily round-trip connections between France and Italy cover a route along stunning
             countryside between Paris, Lyon, Milan, and Turin. Artesia trains ...
             www.europeanrailguide.com/trainstartesia.html - 10k
          6. Europe's Premier Highspeed Trains Travel by Euro Railways
             A premier train operate between France (Paris/Lyon) and Italy (Turin/Milan). Berlin Warsaw
             Express (requires Adobe Reader) A premier train operate between ...
              www.eurorailways.com/rail/premierfindex.htm -39k
          7. Rail Plus Hotel Trains
               Leave from Paris and wake up in Madrid on the Train Hotel Elipsos or speed from Rome to Paris...

                                                 Figure 12a
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 29 of 46 PageID #: 72


   U.S. Patent                          Feb. 4, 2014                 Sheet 26 of 34                         US 8,645,493 B2




              1202b                     train from paris to milan
         1. Europe hi         eed trains: AVE ARTESIAEUROSTARICE, THALYSTGV...
               Luzern-Fluelen-St. Gotthard-Locarno/Lugano. Night Trains. Artesia: France-Italy Night
               Paris-Florence-Milan-Rome and more... Paris-Germany Night...
               www.raileurope.com/us/rail/specialty/index.htm - 13k
         2. Travel from France to Italy aboard the Artesia train
            Get instant online bookings for tickets and reservation on any train in Europe.
            Paris-Milan: 10 hours 30 minutes. Paris-Venice: 12 hours 30 minutes...
            www.raileurope.com/us/rail/specialtyfartesia night.htm - 23k
         o Train de Grande Vitesse                    o Trentalia                           O Eurostar
                                                                                                            H
         Leaving from:                                Leaving from: paris                    Leaving from: paris


         Travel date:    101020s                      Travel date:                           Travel date:   10.10/2006

         3. Rail Europe-Trains to France, Belgium                    Netherlands...
               TGVs run between Paris and Milan twice a day so you can visit France and Italy.
               The trains run from Paris and Brussels to a range of cities in Northern...
               www.raileurope.co.uk/europeantickts/destination.htm - 40k
         4. How to travel by train from London to Italy Venice Florence Rome...
               The night train for Paris leaves Milan at 23:25, and a Eurostar connection will
               get you back to London at 11:55. See the London to Milan section for details ...
               www.seat61.com/Italy.htm - 232k
         5. Artesia Trains - European Trains - European Rail Guide
            Five daily round-trip connections between France and Italy cover a route along stunning
            countryside between Paris, Lyon, Milan, and Turin. Artesia trains...
            www.europeanrailguide.com/trainstartesia.html - 10k
         6. Europe's Premier HighspeedTrains Travel by Euro Railways
               A premier train operate between France (Paris/Lyon) and Italy (Turin/Milan). Berlin Warsaw
               Express (requires Adobe Reader) A premier train operate between ...
               www.eurorailways.com/rail/premierfindex.htm -39k
         7.    Rail Plus Hotel Trians
               Leave from Paris and wake up in Madrid on the Train Hotel Elipsos or speed from Rome to Paris...
               Train Hotel Elipsos: Paris-Madrid-Barcelona-Zurich-Milan...
               www.railplus.com.au/trainshotel trains.cf- 11k

                                                   Figure 12b
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 30 of 46 PageID #: 73


   U.S. Patent                       Feb. 4, 2014           Sheet 27 of 34                      US 8,645,493 B2




        1202c                        trainfomparistomian
        train from paris to milan


        Going to:       millan

        Travel date:    10/10/2006

        Check. Train de Grande Vitesse - Tren Italia - EuroStar - Virgin Trains - SNCF

        1. Europe hi         ed trains: AVE ARTESIA, EUROSTAR ICE THALYSTGV.
             Luzern-Fluelen-St. Gotthard-Locarno/Lugano. Night Trains. Artesia: France-Italy Night
             Paris-Florence-Milan-Rome and more... Paris-Germany Night...
             www.raileurope.com/us/rail/specialty/index.htm - 13k
        2. Travel from France to Italy aboard the Artesia train
           Get instant online bookings for tickets and reservation on any train in Europe.
             Paris-Milan: 10 hours 30 minutes. Paris-Venice: 12 hours 30 minutes...
             www.raileurope.com/us/rail/specialty/artesia night.htm - 23k
        3. Rail Europe - Trains to France, Belgium, Germany, Netherlands...
           TGVs run between Paris and Milan twice a day so you can visit France and Italy.
           The trains run from Paris and Brussels to a range of cities in Northern.
           www.raileurope.co.uk/europeantickts/destination.htm - 40k
        4. How to travel by train from London to Italy Venice Florence Rome.
             Thc night train for Paris leavcs Milan at 23:25, and a Eurostar conncction will
             get you back to London at 11:55. See the London to Milan section for details ...
             www.seat61.com/Italy.htm - 232k
        5. Artesia Trains-European Trains-European Rail Guide
           Five daily round-trip connections between France and Italy cover a route along stunning
           countryside between Paris, Lyon, Milan, and Turin. Artesia trains ...
           www.europeanrailguide.com/trains/artesia.html - 10k
        6. Europe's Premier Highspeed Trains Travel by Euro Railways
             A premier train operate between France (Paris/Lyon) and Italy (Turin/Milan). Berlin Warsaw
             Express (requires Adobe Reader) A premier train operate between ...
             www.eurorailways.com/rail/premierfindex.htm - 39k
        7.   Rai Plus Hotel Trians
             Leave from Paris and wake up in Madrid on the Train Hotel Elipsos or speed from Rome to Paris...


                                                  Figure 12c
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 31 of 46 PageID #: 74


   U.S. Patent                          Feb. 4, 2014                Sheet 28 of 34                       US 8,645,493 B2




          1202d
                                      train from paris to milan
           Europe high speed trains: AVE ARTESLAEUROSTARICE THALYS                      Train de Grande Vitesse
           TGV.
           Luzern-Fluelen-St. Gotthard-Locarnoflugano. Night Trains. Artesia:            Leaving from: paris
           France-Italy Night
           Paris-Florence-Milan-Rome and more... Paris-Germany Night...                  Going to:       milan
           www.raileurope.com/us/rail/specialtylindex.htm - 13k
           Travel from France to Italy aboard the Artesia train                          Travel date:    10/10/2006
           Get instant online bookings for tickets and reservation on any train in
           Europe...
           Paris-Milan: 10 hours 30 minutes. Paris-Venice: 12 hours 30 minutes. ...
           www.raileurope.com/us/rail/specialtylartesia night.htm - 23k
           Rail Europe - Trains to France, Belgium, Germany, Netherlands.               Tren Italia
           TGVs run between Paris and Milantwice a day so you can visit France and
           Italy...
           The trains run from Paris and Brussels to a range of cities in Northern.
           www.raileurope.co.uk/europeantickets/destinations.htm - 40k
           How to travel by train from London to Italy Venice Florence Rome...
           The night train for Paris leaves Milan at 23:25, and a Eurostar connection    Travel date:    10/10/2006
           will get you back to London at 11:55. See the London to Milan section for
           details ...
           www.seat61.com/Italy.htm - 232k
           Artesia Trains - European Trains - European Rail Guide                       EuroStar
           Five daily round-trip connections between France and Italy cover a route
           along stunning countryside between Paris, Lyon, Milan, and Turin. Artesia     Leaving from: paris
           trains ...
           www.europeanrailguide.com/trains/artesia.html - 10k                           Going to:       milan
           Europe's Premier Hi         eed Trains Travel by EuroRailways
           A premier train operate between France (Paris/Lyon) and Italy
           (Turin/Milan). Berlin Warsaw Express (requires Adobe Reader) A premier        Travel date. 101020s
           train operate between ...
           www.eurorailways.com/rail/premierfindex.htm - 39k
           Rail Plus Hotel Trains                                                       Virgin Trains
           Leave from Paris and wake up in Madrid on the Train Hotel Elipsos or
           speed from Rome to Paris...
           Train Hotel Elipsos: Paris-Madrid-Barcelona-Zurich-Milan...
           www.railplus.com.au/trains/hotel trains.cf- 1 1k
           Transportation
           Arriving via the motorway from Paris/Lyon, Milan/Geneva,
           Barcelona/Marseille, ...
           Which is next to Grenoble train station and stops at the Place de la ...
           www.ill.fr/pages/menu g/howtocome.htm - 9k
                                                                                        SNCF



                                 Figure 12d
                                                                                         Travel date:    10/10/2006
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 32 of 46 PageID #: 75
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 33 of 46 PageID #: 76


   U.S. Patent                       Feb. 4, 2014                  Sheet 30 of 34                            US 8,645,493 B2




          1402a                      flight 479 status


          United Airlines        Flight number:       479                 Date:       10/10/2006

          American Airlines Flight number:            479                 Date:       10/10/2006
          Alaska Airlines        Flight number:                           Date:       10/10/2006

          Delta Airlines         Flight number:       479                 Date:       10/10/2006

          North West/KLM         Flight number:       479                 Date:       10/10/2006

          SAS                    Flight number:       479                 Date:       10/10/2006

          Air China              Flight number:       479                 Date:       10/10/2006

          1. Status Update: XML:RSS Magpie, CVS2rss, wro-agg, etc - Laughing Meme
              Status Update: XMLRSS, Magpie, cvs2rss, wp-agg, etc...
              Flights said 479 days later. Flights, British Airways Flights, Domestic Flights, Economic Flights ...
              laughingmeme.org/articles/2005/05/28/status-update-xml-rss-magpie-cvs2rss-wp-agg-etc-90k
          2. AltynAir
             Routeflight No, Departure, Arrival, Days. Bishkek-Moscow ...
             QH 479.14:20, 16:45, - - - - 5 --. QH480. 18:45, 04:35, - - - - 5 -- ...
             www.altynairkg/en/flightsinfo/timetable/-30k
          3. Category & forums listing - NASA Space Flight
             Click HERE to join. 479,5799. Space Flight L2: Constellation and Future...
             she prepares to join her two sisters in returning the fleet to launch status. ...
             forumnasaspaceflight.com/-35k
          4. STATUS REPORT
              We are continuing to coordinate with the Flight Operations Team and to assist ...
              Power OFF 49234 257/045200-479 NBTRPlayback 49234 257/053500-479 NBTR.
              umpgal.gsfo.nasa.gov/www root/homepage/uars-science/Weekly Status/Weekly Status 092200.html - 19k
          5. Airline Travel Info - SFO, OAK, Real-Time Flight Status
             Find links on real-time flight status, airfare ticket purchasing, airport information and ...
             San Rafael, CA 94.903 Phone: (415) 457-2717 Fax: (415) 479-7017...
              www.marindoortodoor.com/travel/airline-travel.htm - 27k

          6. FlightStats - SEA Airport Departure & Arrival Flight Status and ...
             The most complete, real-time flight status and flighttracker in the world including...
              SFO, San Francisco, UA 479, United Airlines, 06:03 AM, 06:09 AM...
              www.flightstats.com/go/FlightStatus/flightStatusByAirport.do?airportCode=SEA&airportOueryDate=2006-10
              -491d
                                            Figure 14a
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 34 of 46 PageID #: 77


   U.S. Patent                     Feb. 4, 2014                 Sheet 31 of 34                          US 8,645,493 B2




               1402b                  night 479 status
          1. Status Update:XML:RSS, Magpie, CVS2rSS, WD-agg, etc - Laughing Meme
               Status Update: XML::RSS, Magpie, cvs2rss, wp-agg, etc...
               Flights said 479 days later. Flights, British Airways Flights, Domestic Flights, Economic Flights ...
               laughingmeme.org/articles/2005/05/28/status-update-xml-rss-magpie-cvs2rss-wp-agg-etc - 90k
          2.   United Airlines
          Flight number:                           Date:       10/10/2006
          3. American Airlines
          Flight number:                           Date:       10/10/2006
          4. AltynAir
             Route flight No, Departure, Arrival, Days. Bishkek-Moscow ...
             QH 479. 14:20, 16:45, - - - - 5 --. QH480. 18:45, 04:35, - - - - 5 -- ...
             www.altynair kg/en/flightsinfo/timetable/-30k
          5. Alaska Airlines
          Flight number:                           Date:       10/10/2006
          6. Category & forums listing - NASA Space Flight
             Click HERE to join. 479,5799. Space Flight L2: Constellation and Future...
             she prepares to join her two sisters in returning the fleet to launch status ...
             forum.nasaspaceflight.com/-35k
          7. Delta Airlines
          Flight number:                           Date:       10/10/2006
          8. STATUS REPORT
               We are continuing to coordinate with the Flight Operations Team and to assist ...
               Power OFF 49234 257/045200-479 NBTR Playback 49234 257/053500-479 NBTR ...
               umpgal.gsfo.nasa.gov/www root/homepage/uars-science/Weekly Status/Weekly Status 092200.html - 19k
          9. North West/KLM
          Flight number:                           Date:       10/10/2006
          10. Airline Travel Info - SFO, OAK, Real-Time Flight Status
              Find links on real-time flight status, airfare ticket purchasing, airport information and ...
              San Rafael, CA 94903 Phone: (415) 457-2717 Fax: (415) 479-7017...

                                          Figure 14b
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 35 of 46 PageID #: 78


   U.S. Patent                      Feb. 4, 2014                  Sheet 32 of 34                           US 8,645,493 B2




        1402c                      night 479 status
        flight 479 status
        Flight number:       479                 Date:       10/10/2006

        Check: United Airlines - American Airlines - Alaska Airlines - Delta Airlines - North West/KLM - SAS - Air China

        1. Status Update: XML:RSS, Magpie, cvs2rSS, wb-agg, etc - Laughing Meme
            Status Update: XML:RSS, Magpie, CVS2rSS, wp-agg, etc...
            Flights said 479 days later. Flights, British Airways Flights, Domestic Flights, Economic Flights...
            laughingmeme.org/articles/2005/05/28/status-update-xml-rSS-magpie-CVS2rSS-wp-agg-etc-90k
        2. AltynAir
           Route flight No, Departure, Arrival, Days. Bishkek-Moscow ...
           QH 479.14:20, 16:45, - - - - 5 --. QH480. 18:45, 04:35, - - - - 5 -- ...
           www.altynair.kg/en/flightsinfo/timetable/-30k
        3. Category & forums listing - NASA Space Flight
           Click HERE to join. 479,5799. Space FlightL2: Constellation and Future...
           she prepares to join her two sisters in returning the fleet to launch status. ...
            forum.nasaspaceflight.com/-35k
        4. STATUS REPORT
            We are continuing to coordinate with the Flight Operations Team and to assist...
            Power OFF 49234 257/0452 00-479 NBTR Playback 49234.257/0535 00-479 NBTR ...
            umpgal.gsfc.nasa.gov/www root/homepage/uars-science/Weekly Status/Weekly Status 092200.html - 19k
        5. Airline Travel Info - SFO, OAK, Real-Time Flight Status
           Find links on real-time flight status, airfare ticket purchasing, airport information and ...
           San Rafael, CA 94903 Phone; (415) 457-2717 Fax: (415) 479-7017...
            www.marindoortodoor.com/travel/airline-travel.htm - 27k

        6. FlightStats - SEA Airport Departure & Arrival Flight Status and ...
           The most complete, real-time flight status and flight tracker in the world including ...
           SFO, San Francisco, UA 479, United Airlines, 06:03 AM, 06:09 AM
           www.flightstats.com/go/FlightStatus/flightStatusByAirport.do?airportCode=SEA&airportOueryDate=2006-10
            -491d
        7. PreSS Release
            5 had overstayed visas and had not adjusted their status. The others were convicted in ...
            Before this flight, 479 detainees had been deported by charter....
            www.embassyofpakistan.org/news24.php - 13k


                                                Figure 14c
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 36 of 46 PageID #: 79


   U.S. Patent                      Feb. 4, 2014                  Sheet 33 of 34                            US 8,645,493 B2




          1402d                  flight 479 status

          Status Update: XML::RSS, Magpie, CVS2rSS, wo-agg, etc - Laughi                  United Airlines
          Meme
          Status Update:XML::RSS, Magpie, cvs2rss, wp-agg, etc...                         Date:               10/16/2006 v
          Flights said 479 days later. Flights, British Airways Flights, Domestic
          Flights, Economic Flights ...                                                   Flight number:
          laughingmeme.org/articles/2005/05/28/status-update-xml-rss-magpie
          cvs2rss-wp-agg-etc-90k
                                                                                          American Airlines
          AltynAir
          Route flight No, Departure, Arrival, Days. Bishkek-Moscow ...                   Date:               10/16/2006 v
          QH 479.14:20, 16:45, - - - - 5 -- QH480. 18:45, 04:35, - - - - 5 -- ...
          www.altynair.kg/en/flightsinfo/timetable/-30k                                   Flight number: 479
          Category & forums listing - NASA Space Flight
          Click HERE to join. 479,5799. Space FlightL2: Constellation and                 Alaska Airlines
          Future ...
                                                                                          Date:               10/16/2006 v
          she prepares to join her two sisters in returning the fleet to launch status.
          forum nasaspaceflight.com/ 35k                                                  Flight number:
          STATUS REPORT
          We are continuing to coordinate with the Flight Operations Team and to Delta Airlines
          assist ...                                                                      Date:               10/16/2006 v
          Power OFF 49234 257/0452 00-479 NBTR Playback 49234.257/0535
          00-479 NBTR ...umpgal.gsfc.nasa.gov/www root/homepage/uars                      Flight number:
          science/Weekly Status/Weekly Status 092200.html - 19k
          Airline Travel Info - SFO, OAK, Real-Time Flight Status                         North West/KLM
          Findlinks on real-time flight status, airfare ticket purchasing, airport
          information and ...                                                             Date:               10/16/2006 v
          San Rafael, CA 94903 Phone: (415) 457-2717 Fax: (415) 479-7017...
          www.marindoortodoor.com/travel/airline-travel.htm - 27k                         Flight number.      479
          FlightStats - SEA AirportD             & Arrival Flight Status and ...
          The most complete, real-time flight status and flight tracker in the world      SAS
          including...
          SFO, San Francisco, UA 479, United Airlines, 06:03 AM, 06:09 AM...              Date:               10/16/2006 v
          www.flightstats.com/go/FlightStatus/flightStatusByAirport.do?
          airportCode=SEA&airportQueryDate=2006-10... - 491k                              Flight number:      479
          Press Release
          5 had overstayed visas and had not adjusted their status. The others were       Air China
          convicted in ...
          Before this flight, 479 detainees had been deported by charter. ...              Date:              10/6/2006 v
          www.embassyofpakistan.org/news24.php - 13k
                                                                                          Flight number: 479
          Welcome to Cyprus Airways official home page - Book online cheap...
          Cyprus Airways travel planning site for cheap flights,...Today that Cyprus
          is a member of the European Union, the status of the shops has changed and
          no... www.cyprusairways.com/main/default.aspx?mid=479&TabD=90&Ite
             D=559-5Ok

                                       Figure 14d
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 37 of 46 PageID #: 80
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 38 of 46 PageID #: 81


                                                         US 8,645,493 B2
                                  1.                                                                       2
           ACCESSING DEEP WEB INFORMATION                                  the proper query answer webpage is not indexed by the search
                USING ASEARCHENGINE                                        service/engine. Consequently it is not available. Only the
                                                                           generic static root web page (which could have been retrieved
                    RELATED APPLICATION                                    with merely the search criteria of “flight deals’) is indexed,
                                                                           resulting in the user essentially having to start the search over
      The present invention is a continuation application of U.S.          again, once he/she enters Priceline's website.
   patent application Ser. No. 12/768,621, filed 27 Apr., 2010,               Similar disadvantages exist, if the Orbitz website is entered
   which is a continuation of U.S. patent application Ser. No.             via an index.
   1 1/595,090, filed 8 Nov. 2006, which is a continuation-in-part           FIGS. 8c-8d illustrate the static promotional web pages
   application of non-provisional application Ser. No. 10/397,        10
                                                                           indexed by indices. They are merely promotional web pages,
   992, filed Mar. 25, 2003, entitled “Accessing deep web infor            and not the flight schedule or availability web pages that the
   mation using a search engine', which claims priority to pro             user is looking for. Again, the reason is that the flight schedule
   visional application 60/366,817, filed Mar. 25, 2002. The               and availability web pages are dynamically generated based
   present application claims priority to said Ser. Nos. 12/768,           on the flight schedule and availability information in the
   621, 1 1/595,090 and 10/397.992 non-provisional applica            15
                                                                           databases of Southwest and Alaska Airlines.
   tions, and said 60/366,817 provisional application, and incor             FIGS. 9a-9b illustrate the end results that the user desires.
   porates their specifications in their entirety by reference.
                                                                           That is, in response to the user's provision to a search engine,
                  FIELD OF THE INVENTION                                   of the search criteria “flights between Seattle and San Jose'.
                                                                           the user is provided with a search answer page having indices
     The present invention relates to the field of data processing.        that index not only the relevant static web pages, but also the
   More specifically, the present invention is related to accessing        relevant dynamic web pages to be generated, such as would
   deep web pages potentially associated with transportation               be provided using this invention. Further, on selection of one
   services using a search engine.                                         of such indices, the user can be taken to the indexed dynamic
                                                                      25   web page, with the search criteria preserved, i.e. the from and
             BACKGROUND OF THE INVENTION                                   to cities of Seattle and San Jose, filled in, without requiring
                                                                           the user to re-fill or re-select the search criteria again.
      Currently, Internet search engines index the information
   found on static web pages on public websites. Static web                       BRIEF DESCRIPTION OF THE DRAWINGS
   pages are web pages that exist before and after a user accesses    30
   them. A search engine saves two pieces of information from                The present invention will be described by way of exem
   each static web page it indexes. The first piece of information         plary embodiments, but not limitations, illustrated in the
   is the location of the web page, commonly referred to as the            accompanying drawings in which like references denote
   uniform resource locator (URL). The second piece of infor               similar elements, and in which:
   mation is one or more keywords from the text of the web page.      35     FIG. 1 illustrates network view of a computing environ
   A search engine is then, essentially, a collection of URLs and          ment Suitable for practicing present invention, in accordance
   associated keywords.                                                    with one embodiment;
      Deep web information, however, is not contained on static              FIG. 2 illustrates an overview of the method of the present
   web pages. Instead, it is produced in response to a specific            invention, in accordance with one embodiment;
   query by a user and results in dynamic web pages. Search           40      FIGS. 3a-3b illustrate a number of reconciled queries with
   engines themselves are deep websites. A dynamic web page                their associated query parameters, of a number of websites,
   only exists after a user's query and disappears after the user          for a number of example search criteria, created in accor
   exits the dynamic web page. As a result, deep web informa               dance with the teachings of the present invention;
   tion or the dynamic web pages that can be generated from the               FIGS. 4a-4b illustrate a number of example proxy web
   deep web information are not typically available from search       45   page specifications, created in accordance with the teachings
   engines.                                                                of the present invention;
      As a result, a user using a search engine to locate informa             FIGS. 5a-5b illustrate two example indices created using
   tion, for certain type of information searching, often finds            proxy web page specifications of the present invention;
   himself/herself not finding the right information, or having to           FIGS. 6a-6d illustrate a source view and an end-user view
   re-enter the search criteria, as query parameters of queries to    50   each of two example pre-filled forms for two example queries
   generate the dynamic web pages having the desired informa               employing the POST method to post its associated query
   tion.                                                                   parameters to the corresponding websites;
      FIGS. 8a-8d illustrate one example of this problem. For the            FIG. 7 illustrates an example computer system suitable for
   illustrated example, a user uses a search service/engine (Such          use as either a client or to host a proxy function, a search
   as Goggle) to search for “Flights from Seattle to San Jose'.       55   engine or a web server, to practice the present invention, in
   FIG. 8a illustrates selected portions of an example search              accordance with one embodiment;
   answer web page returned from the search service/engine. An                FIGS. 8a-8d illustrate the inadequacies of the prior art in
   example search answer web page includes indices and index               facilitating a user in accessing deep web information using a
   ing flight deals on Priceline and Orbitz's websites respec              search engine, for an example information search;
   tively, and indices and indexing static promotional pages on       60     FIGS. 9a-9b illustrate two user desired results of the
   Southwest and Alaska Airline's websites respectively.                   example information search of FIG. 8a-8d.
      FIG. 8b illustrates the example static web page indexed by              FIGS. 10a-10d illustrate four example search result pages
   an index. It is essentially a form for facilitating a user to           associated with car rental service queries, in accordance with
   search for specific flight deals available on Priceline's web           an embodiment of the present invention;
   site. In other words, because the flight deal web page for         65      FIG. 11 illustrates an exemplary fragment of source code
   flights between Seattle and San Jose, if available, is dynami           of a search result page, the page associated with a car rental
   cally generated based on flight deal information in a database,         service query;
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 39 of 46 PageID #: 82


                                                          US 8,645,493 B2
                                  3                                                                        4
      FIGS. 12a-12d illustrate four example search result pages             websites 108 (but communicatively coupled). Each dynamic
   associated with train reservation service queries, in accor              web page is typically generated in response to a query having
   dance with an embodiment of the present invention;                       a particular set of associated query parameters. Accordingly,
      FIG. 13 illustrates an exemplary fragment of source code              these dynamic web pages will also be referred to as query
   of a search result page, the page associated with a train res            answer web pages.
   ervation service query;                                                     Further, the query answer web pages may be generated
      FIGS. 14a-14d illustrate four example search result pages             using Common Gateway Interface (CGI) Scripts, in conjunc
   associated with flight status information service queries, in            tion with instructions of one or more programming languages
   accordance with an embodiment of the present invention; and              (Perl, C, C++, Basic, Fortran, Pascal, etc.), or a proprietary
      FIG. 15 illustrates an exemplary fragment of source code         10   dynamic web page generator, such as Microsoft's generated
   of a search result page, the page associated with a flight status        ASP pages.
   service query.                                                             For the illustrated embodiment, communication with web
                                                                            sites 108 are conducted using the Hypertext Transmission
       DETAILED DESCRIPTION OF EMBODIMENTS                                  Protocol (HTTP) over Transmission Control Protocol/Inter
                 OF THE INVENTION                                      15   net Protocol (TCP/IP), and the dynamically generated web
                                                                            pages are specified using the Hypertext Markup Language
      The present invention includes search engines enhanced to             (HTML). For some queries, the associated query parameters
   effectively index dynamic web pages, companion proxy serv                are submitted to websites 108 using a GET method, i.e. the
   ers, and related methods and apparatuses.                                associated query parameters of the queries are Submitted in
      Part of the description will be presented in terms com                conjunction with the corresponding URLs, identifying the
   monly employed by those skilled in the art to convey the                 locations of the corresponding websites 108. Whereas, for
   substance of their work to others skilled in the art, including          other queries, the associated query parameters are Submitted
   but are not limited to terms such as websites, static and                to websites 108 using a POST method, i.e. the associated
   dynamic web pages, queries, query parameters, query answer               query parameters of the queries are Submitted separately
   pages, search criteria, search answer web pages and forms.          25   (typically Subsequently), after corresponding connections
   On a computing device, these logical entities are represented            have been established with the websites 108, using their cor
   and manipulated in the form of electrical and/or optical sig             responding URLs. Thus, in the second method called the
   nals.                                                                    POST method, the URL is disassociated from the input
      In the following description, various aspects of the present          parameters. The associated input parameters with the URL
   invention will be described. However, it will be apparent to        30   would make the resulting URL unique. However, without a
   those skilled in the art that the present invention may be               unique URL, that is, without the association of the FORM
   practiced with only some or all aspects of the present inven             URL with the specific input parameters, the completed
   tion. For purposes of explanation, specific numbers, materials           FORM cannot be indexed by a search engine or cannot even
   and configurations are set forth in order to provide a thorough          be bookmarked by a browser.
   understanding of the present invention. However, it will be         35      In alternate embodiments, the present invention may be
   apparent to one skilled in the art that the present invention            practiced with communication with websites 108 being prac
   may be practiced without the specific details. In other                  ticed using other communication protocols, including but are
   instances, well-known features are omitted or simplified in              not limited to HTTP Secure (HTTPS), File Transfer Protocol
   order not to obscure the present invention.                              (FTP), Secure FTP (SFTP), Telnet, Secure Shell, Secure
      Various operations will be described as multiple discrete        40   Copy (SCP), Goopher, and so forth.
   steps in turn, in a manner that is most helpful in understanding            Continuing to refer to FIG. 1, computing environment 100
   the present invention, however, the order of description                 further includes a number of clients 102, and search services
   should not be construed as to imply that these operations are            104, coupled to each other and to websites 108 via network
   necessarily order dependent. In particular, these operations             110. Clients 102, assisted by search services 104, selectively
   need not be performed in the order of presentation.                 45   consume the services and/or information offered by websites
      The use of heading and sections are to facilitate under               108.
   standing of the present invention, and they are not to be                  For the embodiment, clients 102 include browsers 112, and
   limiting on the present invention. The phrase “in one embodi             use browsers 112 to consume the service and/or information
   ment is used repeatedly. The phrase generally does not refer             offered by websites 108 in the form of web pages. Clients 102
   to the same embodiment, however, it may. The terms “com             50   further include operating system services (not shown) in Sup
   prising”, “having and “including are synonymous, unless                  port of browsers 112. Browsers 112, supported by the oper
   the context dictates otherwise.                                          ating system services, are equipped to communicate with
                                                                            search services 104 and websites 108 in one or more of the
                              Overview                                      earlier described protocols.
                                                                       55      In alternate embodiments, browsers 112 and the underly
      Referring now to FIG. 1, wherein a network view of a                  ing operating system services may be fully integrated. In
   computing environment Suitable for practicing the present                other embodiments, some functions of browsers 112 and the
   invention, is shown. As illustrated, computing environment               underlying operating system services may be offered by an
   100 includes a number of websites 108 offering services                  intermediate “middle' layer of services instead.
   and/or information. In particular, each website 108 includes        60     For the embodiment, search services 104 include search
   dynamic web page generator 118 to generate various dynamic               engine 114, web page indices 115 indexing web pages of
   web pages to facilitate delivery of the services and/or infor            websites 108 offering services and/or information, and index
   mation offered.                                                          generator 113 to generate indices 115. As will be described in
     Typically, dynamic web page generator 118 generates the                more detail below, under the present invention, web page
   various dynamic web pages using information stored in Vari          65   indices 115 also advantageously index web pages of websites
   ous databases (not shown) of websites 108, which may be                  108 that are dynamically generated in response to queries
   co-resident or remotely disposed from the server(s) hosting              having associated query parameters.
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 40 of 46 PageID #: 83


                                                          US 8,645,493 B2
                                    5                                                                        6
     Similar to clients 102, search services 104 further include              As illustrated, for each set of search criteria of interest,
   operating system services (not shown) in Support of elements             block 202, the queries including the associated query param
   113-115. Search engine 114 supported by the operating sys                eters, and the manner they are submitted to websites 108, e.g.
   tem services, are equipped to communicate with clients 102               whether through the GET method or the POST method, are
   and websites 108 in the appropriate protocols.                      5    identified, block 204. The identified queries are then recon
      In alternate embodiments, search engine 114 and the                   ciled, block 206.
   underlying operating system services may be fully integrated.              The above operations are best illustrated by a couple of
   In other embodiments, some functions of search engine 114                examples. The first example illustrates how queries of various
   and the underlying operating system services may be offered         10
                                                                            used car websites of interest for various used car searches of
   by an intermediate “middle' layer of services instead.                   a HTML/HTTP based embodiment are identified and recon
      For the embodiment, search services 104 are comple                    ciled, and the second example illustrates how queries of vari
   mented by at least one proxy server 106, which is coupled to             ous airline websites of interest for various used flight sched
   websites 108, clients 102, and search services 104 via net               ule/availability searches of a HTML/HTTP based
   work 110. Proxy server 106 includes in particular proxy func             embodiment are identified and reconciled.
   tion 116, and associated query parameter values 117 for pre                Used Car Sites
   filling query forms to be provided to their websites 108. More             Suppose two used car deep web sites 108 are of interest.
   specifically, for the earlier described HTML and HTTP ori                These sites are Automall.com and JoesCars.com, and for ease
   ented embodiment, pre-filled query forms facilitate posting              of understanding, their dynamically generated web pages are
   of the associated query parameters to their websites 108 via             assumed to be HTML based. Moreover, communication with
   the POST method.                                                         Automall.com and JoesCars.com are assumed to be HTTP
     The term “form as used herein in the specification and in              based.
   the claims, in general, refers to an electronic form which may              Further, the queries of their query answer web pages have
   be one of any one of a number of form types, including but are           similar query parameters. More specifically, Automall.com’s
   not limited to, HTML FORMs, Windows FORMs, ASP gen                  25   query parameters are car make, car model, and user's Zip
   erated FORMs, Java FORMs, Javascript FORMs, directX                      code. JoesCars.com's query parameters are car make, car
   FORMs, and so forth, as well as form-like documents and/or               model, user's Zip code and car year or years.
   data structures/organizations, unless the context of a particu              The first step in identifying and reconciling the queries of
   lar usage instance specifically narrows the meaning for the              these sites is to find a minimum number of query parameters
   particular usage instance to a particular form type.                30   for this group of queries. In this example case, JoesCars.com
      As illustrated, indices 115 that effectively index the                has one more query parameter, which is the year or years.
   dynamically generated query answer web pages, and if appli               Since Automall.com does not have this parameter, it can be
   cable, associated query parameter values 117 for pre-filling             eliminated. If JoesCars.com requires the year or years, the
   query forms are generated in accordance with proxy web                   largest range of years may be selected. For example, if Joes
   page specifications 119 of the dynamically generated query          35   Cars.com provides support for years between 1982 and 2002,
   answer web pages.                                                        then the year range for its query will always be 1982-2002.
      Except for indices 115 that effectively index the dynami                 Choosing a default constant value for the car year leaves
   cally generated query answer web pages, associated query                 three query parameters for both sites to be specified. This,
   parameter values 117 for pre-filling query forms (if appli               however, may be reduced further. If it is assumed that every
   cable) to facilitate Submission of associated query parameters      40   model name is unique, then the user may be able to make a
   of queries of websites 108, and proxy web page specifications            query with just two pieces of information. These are the car
   119, clients 102 (including browsers 112), search services               model and user’s zip code. If the car make is required by both
   104 (including search engine 114 and indices 115 that index              sites, this will be provided in the query. The user will not,
   static web pages), proxy server 106 (including proxy function            however, be required to enter it in the search engine query.
   116), websites 108 (including dynamic web page generators           45      In various embodiments, during this stage of query identi
   118 and their databases (not shown)), and network 110 rep                fication and reconciliation, the user's options for query
   resentabroad range of these respective elements known in the             parameters may also be expanded. For example, if a list exists
   art or to be designed. In particular, network 110 may include            which associates a Zip code to a city and state, the process may
   one or more private and/or public networks, such as the Inter            make plans to allow for a user to Substitute a city or state in the
   net. Their functions and constitutions are known, accordingly       50   search engine query. The query that is sent to each deep web
   will not be further described.                                           site 108 will contain the zip code even though the user entered
      Otherwise, the method of the present invention, proxy web             a city or state. If the list of associated cities and States for Zip
   page specifications 119, indices 115 that effectively index the          codes is used, the minimum number of query parameters for
   dynamically generated query answer web pages, and associ                 used car sites is still two. However, the parameters are now car
   ated query parameter values 117 for pre-filling forms (if           55   model and user location.
   applicable) to facilitate Submission of associated query                   Once the minimum number of query parameters is found,
   parameters of queries of websites 108, will be described in              the next step is to identify how the query of each deep web site
   turn, in the description to follow.                                      108 in the group is invoked. This involves determining the
                                                                            query syntax and method of the HTTP request and the number
                        Initialization/Set up                          60   and type of parameters required. Most of this information can
                                                                            be obtained by examining the HTML within the FORM state
      FIG. 2 illustrates an overview of a method of the present             ment of the dynamically generated query answer page. Any
   invention, in accordance with one embodiment. More specifi               additional information that is required may be found by
   cally, FIG. 2 illustrates the initialization or set up operations        executing some sample queries.
   for setting up search services 104, and if applicable, proxy        65      Suppose that in the example given, it is found that Automa
   servers 106, to facilitate clients 102 to access deep web infor          ll.com uses a GET HTTP request method and JoesCars.com
   mation of websites 108.                                                  uses a POST request method.
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 41 of 46 PageID #: 84


                                                          US 8,645,493 B2
                             7                                                                               8
     Furthermore, Automall.com's URL syntax is http://ww                    of many different airlines. This site is called GeneralTravel.
   w.automall.com/                                                          com. The other is a site for a specific airline. This site is called
   used.html?make-chevrolet&model-corvette&zip=22043                        FastJet.com.
     and JoesCars.com’s POST parameters are:                                  Again, for ease of understanding, the dynamically gener
     Make, Model, Year and Zip                                 5 ated web pages of GeneralTravel.com and FastJet.com are
     The request method and query syntax for the deep web sites assumed to be HTML based, and communications with the
   108 are then known. What remains to be understood is how                 two sites are HTTP based.
   the GET and POST parameters need to be added. For                          As with the used cars, the first step in identifying and
   example, if the make parameter for Automall.com is entered               reconciling the queries of the websites is to identify the mini
   through a text field, then it may be insensitive to the case of a   10
                                                                            mum set of query parameters. For airline reservations the
   make name. However, if the make parameter is obtained from               minimum set of parameters is four. These are the “departure
   a pulldown, there is only one way of representing each make              date”, “from location”, “return date' and “to location'. These
    aC.
     Assume that Automall.com and JoesCars.com list car                     parameters may also be used for hotel and car rental reserva
   make and model in user pulldowns which translate to HTML 15 tions. However, the “from location' is not needed for these
   SELECT statements. All of the possible combinations of                   types of reservations.
   make and model can then be obtained from the HTML.                         Suppose GeneralTravel.com also requires the number of
   Assume that the Year input for JoesCars.com is a TEXT field              people traveling. Since this is not part of the minimum set of
   and “1982-2002 is an acceptable range syntax. Finally,                   parameters, the default can be used. In this case the default is
   assume that both sites accept a five-digit Zip code through a 20         one person.
   TEXT field. The method for invoking the deep web sites is               The next step is to understand the method of query invo
   then well understood.                                                cation on each site. Suppose that both GeneralTravel.com and
      After defining the minimum set of query parameters and FastJet.com use the GET HTTP request method. Also sup
   understanding the methods of invocation of each deep web pose that the URL syntax for each of these sites is as follows.
   site 108, the next step is to develop a list of site queries and 25 http://www.peneraltravel.com/
   parameter values.                                                    res.html?persons=1&from=bwi&to=sfo&leav
      For example, an excerpt from Automall.com’s list is illus e=0504&return=0506
   trated in FIG.3a. The list contains the query URL followed by           http://www.fastjet.com/
   a set of query parameter values that a user might enter as a set res.html?fcdest=bwi&tdest=Sfo&start=0504&end=0506
   of search criteria.                                               30
                                                                           The third step in the process is then to create the lists of site
      Note that the query URL contains the car make, but the set queries and parameter values. In the case of used car sites, the
   of query values does not. This is because the minimum set of car models were limited by the values placed in the HTML
   query parameters was chosen. Note also that some query
   values contain the city name instead of the Zip code, but the finite select statements. Even the number of user Zip codes was a
   zip code was entered in the URL query. This is an example of 35            set. However, the number of possible departure dates
   the expansion of the possible query parameter values by using        and  return  dates is infinite. As a result, the list of possible
   an additional file that associates Zip codes and city names.         parameter   values must be limited by Some other means.
      An excerpt from JoesCars.com list of site queries and                Suppose that most reservations are booked no more than
   parameter values 302-304 is also shown in FIG. 3a.                   one year in advance. Also, Suppose that most travel takes
      The first noticeable difference between Automall.com's 40 place within one month. The possible parameter values are
   list and JoesCars.com’s list is the URL destination. Instead of      now considerably limited. First of all, the departure dates are
   JoesCars.com's URL, the destination is a proxy server's URL then the next 365 days. For each departure date, there will be
   (outside.com). This is because of the HTTP request method 30 return dates covering the following 30 days. Thus, there
   used on the JoesCars.com site. A search engine cannot will be a total of 365 times 30, or 10,950 possible combina
   execute a POST request from one of its links. As a result, the 45 tions of dates.
   link given to the search engine must be a GET request to a              To complete the list of values, a list of all possible destina
   third party proxy site that can execute the post and return the tions must be available. Every possible combination of to and
   JoesCars.com results page to the user.                               from destination can then be generated. Furthermore, the
      Another difference is the additional Year parameter. As destinations can be specified as cities or airport codes. The
   mentioned above, all queries are given the default range of 50 complete list of parameter values is then 10,950 possible
   “1982-2002 for this additional parameter. Also, since each combinations of dates for each possible combination of to and
   site might span a different range of years the list of possible from destinations.
   query parameter values might be different. For example,                 An excerpt from GeneralTravel.com’s list of site queries
   JoesCars.com might show Ford Granada while this model and parameter values 312-314 is also shown in FIG. 3b.
   might be too old for Automall.com. Remember that in this 55 Note that the URL contains information not in the query. In
   example the car models were found by searching the this case, this is the “number of persons traveling.” Also, note
   SELECT Statements of the HTML.                                       that query may contain the city or the airport, but the URL
      Note that while these lists might contain all possible inputs only contains the airport code. This implies that a list corre
   for the minimum set of query parameters, not all items in the lating airport codes and city names was used to generate the
   list may be Submitted to the search engine. Instead, each item 60 list of parameter values.
   on the list might be compared to previous search engine                 Referring back to FIG. 2, once the queries of the websites
   queries for relevance. If such a query is never entered, it may 108 of interest have been identified and reconciled, corre
   be excluded from the information given to the search engine.         sponding proxy web page specifications 119 for the dynami
      Airline Reservation Sites                                         cally generated query answer web pages are created, block
      Suppose that two deep web airline reservations sites 108 65 208, and submitted to search services 104 for processing to
   are of interest for various flight schedule and availability create indices 115 to index the dynamically generated query
   searches. One is a general travel site that lists the reservations answer web pages.
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 42 of 46 PageID #: 85


                                                         US 8,645,493 B2
                                                                                                        10
     Mores specifically, as earlier described, corresponding               examples, when a user selects the index that effectively index
   proxy web page specifications 119 are submitted to index                the corresponding dynamically generated query answer page.
   generator 113, which generates, in response, the earlier                  Those skilled in the art will appreciate that the examples
   described indices 115.                                                  have been purposely kept simple for ease of understanding.
     As described earlier, index generator 113 may be any one              Nevertheless, they convey the substances of the present
   of a number of such elements known in the art or to be                  invention, even though in practice, typically more query
   designed. Its functions and constitution are known, and                 parameters and query values are involved.
   except for its usage, the manner it is constituted is not essen
   tial to the present invention.                                                                   Operation
                                                                      10
      FIGS. 4a-4b illustrate one each, an example proxy web
   page specification 119a–119b for the queries of Automa                    Thus, during operation, on receipt of a set of search criteria
   ll.com and Generaltravel.com. In alternate embodiments, the             from a client 102, search service 104 is able to return a search
   information may be provided to search services 104 via other            answer page comprising indices indexing query answer web
   formats and/or approaches.                                              pages that are not persistent, and are to be dynamically gen
                                                                      15   erated.
      FIGS. 5a-5b illustrate the corresponding example indices               As described earlier, example search result web pages for
   that may be generated to effectively index the dynamic query            the earlier described examples, i.e. used car search and flight
   answer pages for the earlier described search examples, i.e.            schedule and availability search may comprise indices 502a
   used car search, and flight schedule and availability search.           502b and 502c-502d that advantageously index dynamically
   As illustrated, example indices 500a may comprise indices               generated web pages, thereby overcoming the prior art defi
   502a-502b that advantageously index the dynamically gen                 ciency of not having any index that indexes dynamically
   erated query answer pages for the example used car search,              generated web pages.
   and example indices 500b may comprise indices 502c-502b                   Further, on selection, the search criteria will be carried
   that advantageously index the dynamically generated query               forward, and incorporated into the dynamically generated
   answer pages for the example flight schedule? availability         25   answer web page, thereby also overcoming the prior art dis
   search, and thereby overcoming the prior art deficiency of not          advantage of requiring the user to re-enter the search criteria.
   having any index that indexes dynamically generated web                 As described earlier, this is effectuated through the use of
   pageS.                                                                  proxy server 106 and the complementary associated query
      Referring again to FIG. 2, and recalling from earlier                parameter values 117 for pre-filling query forms pre-gener
   descriptions, for queries of the HTML and HTTP embodi              30   ated and pre-stored on proxy server 106.
   ment employing the FORM and the POST method to post                        In alternate embodiments, in lieu of retrieving the relevant
   their associated query parameters to their websites 108, asso           forms in real time from the applicable websites 108, the
   ciated query parameter values 117 for pre-filling query forms           present invention may be practiced with the forms pre
   are created and pre-stored in proxy server 106 to facilitate the        fetched, pre-filled and cached.
   form filling and parameter value posting. Accordingly, upon        35      For the illustrated embodiment, preservation and transfer
   creation of appropriate proxy web page specifications 119               of the search criteria or query parameters are accomplished
   and their provisions to index generator 113 to generate indi            without resorting to the use of cookies (and client approval of
   ces 115, proxy web page specifications 119 are employed to              Such use). However, in alternate embodiments, some or all of
   create the associated query parameter values 117 and pre                the query parameters may be preserved and/or transferred
   filling forms and pre-store them with proxy server 106 for use     40   involving the use of cookies (and client approval of such use).
   during operation.                                                          Moreover, the present invention may be practiced with the
      Associating query parameter values 117 for pre-filling               preservation and transfer of other state information, in addi
   query forms may be stored on proxy servers 106 using any                tion to the search criteria. Furthermore, the present invention
   one of a number of data structures and/or organizations                 may also be practiced in conjunction with the employment of
   known in the art or to be designed, including but are not          45   one or more security techniques.
   limited to hash tables, flat files, relational databases, and so
   forth.                                                                              EXAMPLE COMPUTER SYSTEM
     FIGS. 6a and 6c illustrate one each, a source view of an
   example pre-filled form 117a for the above described used car              FIG. 7 illustrates an example computing system suitable
   search example, and a source view of an example pre-filled         50   for use as either a client or to host the proxy function, the
   form 117b for the above described flight reservation example,           search engine or a web server to practice the present inven
   to facilitate posting of associated query parameters of queries         tion. As a client system, computing system 700 may be a
   corresponding to two dynamically generated query answer                 desktop computer system, a laptop computer system, a tablet
   pageS.                                                                  computing device, a palm sized computing device, a wireless
      As illustrated, pre-filled form 117a has the values “Ford'      55   mobile phone, a set-top box, an Internet appliance and the
   and “Focus' pre-selected for the Make and Model param                   like. As a server, computing system 700 may be a single or a
   eters. Further, pre-filled form 117a has the zip code value             cluster of computer systems.
   “22043 pre-set for the zip code parameter.                                 As shown, exemplary computing system 700 includes one
      Similarly, pre-filled form 117b has the parameters values            or more processors 702 and system memory 704. Addition
   for the departing city, destination city, number of passenger,     60   ally, system 700 may include mass storage devices 706 (such
   whether it is a round trip reservation, departure date, return          as diskette, hard drive, CDROM and so forth), input/output
   date, and so forth pre-filled.                                          devices 708 (such as keyboard, cursor control and so forth)
      For ease of understanding, some of the less illustrative             and communication interfaces 710 (such as network interface
   source codes (in the “blank” areas) are omitted.                        cards, modems and so forth). The elements are coupled to
     FIGS. 6b and 6d illustrate the end user view of the corre        65   each other via system bus 712, which represents one or more
   sponding example pre-filled forms 117a and 117b for the                 buses. In the case of multiple buses, the buses are bridged by
   above described used car and flight reservation search                  one or more bus bridges (not shown).
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 43 of 46 PageID #: 86


                                                          US 8,645,493 B2
                                   11                                                                     12
      Each of these elements performs its conventional functions            buttons, or any other form elements known in the art. Also, as
   known in the art. In particular, system memory 704 and mass              illustrated, each hit/answer embedding a query result page
   storage 706 are employed to store a working copy and a                   may include a form element or hyperlink (in FIGS. 10a-10d,
   permanent copy of the programming instructions and/or data,              shown as the “Check” box) effectively indexing to the infor
   implementing the teachings of the present invention (e.g. the            mation location having the query result page that is embedded
   enhanced indices of the search engine, the complementary                 by the search results page. When actuated by a user, the values
   pre-filled forms, and so forth). The programming instructions            entered into the input elements of the form may be transmitted
   may be instructions of any one of a number of known or to be             to the information location, and the information location may
   designed languages, including but are not limited to C, C++,             dynamically generate the query results page, including the
   Perl, Java, Javascript, XML, HTML and so forth. All or a            10   transmitted values in its fields. Also, as is discussed above, the
   portion of the permanent copy of the programming instruc                 hits/answers embedding query result pages may be included
   tions/data may be loaded into mass storage 706 in the factory,           as a group above the other normal hits/answers (FIG. 10a),
   in the field (via a distribution medium) or through communi              may be interspersed among the other normal hit/answers
   cation interface 710 (from a distribution server (not shown)).           (FIG.10b), may be presented as a single hit/answer serving as
     The constitution of these elements 702-712 are known, and         15   a proxy for a plurality of query result pages (FIG.10c), or may
   accordingly will not be further described.                               be presented along side of the other normal hits/answers
                                                                            (FIG. 10d). Also, FIG. 11 illustrates an exemplary fragment
                     Additional Embodiments                                 of Source code of a search result page, the page associated
                                                                            with a car rental service query.
      In additional embodiments, illustrated by FIGS. 10-15, the               As illustrated by FIGS. 12a-12d. embodiments of the
   search services and the proxy server may be effectively com              present invention may make available deep web information
   bined, by having the search services automatically select the            associated with train reservation services to users by embed
   indices that index the dynamically generated web pages, and              ding query result pages of information locations associated
   cause the query result web pages to be embedded as part of the           with train reservations as hits/answers of a search results
   search result page. As can be seen from FIGS. 10, 12, and 14,       25   page, the search results page having a plurality of answers.
   embedded query result pages may be included as answers of                Each hit/answer embedding a query result page may include
   the search results page. Such answers may include one or                 an input text field for a departure location, an input text field
   more input fields. In some embodiments, one or more of these             for an arrival location, and an input text field for a travel date.
   fields may have values entered corresponding to one or all of            In alternate embodiments, any of the fields may be imple
   the search criteria of the user search request. Other fields may    30   mented as input text fields, select box lists, radio buttons, or
   be left empty or contain default values, and may thus enable             any otherform elements known in the art. Also, as illustrated,
   a user to enter new values or alter default or previously                each hit/answer embedding a query result page may include a
   entered values.                                                          form element or hyperlink (in FIGS. 12a-12d, shown as the
      In one embodiment, the query results may be embedded                  “Check” box) effectively indexing to the information location
   into the search result page as other “hits/answers, and placed      35   having the query result page that is embedded by the search
   as a group above, below, or among the other "normal’ hits/               results page. When actuated by a user, the values entered into
   answers. Example search result pages 1002a, 1202a, and                   the input elements of the form may be transmitted to the
   1402a of FIGS. 10a, 12a, and 14a, respectively, illustrate               information location, and the information location may
   Such as embodiment. In another embodiment, the query                     dynamically generate the query results page, including the
   results may be embedded into the search result page as hits/        40   transmitted values in its fields. Also, as is discussed above, the
   answers, and may be interspersed among the other "normal”                hits/answers embedding query result pages may be included
   hits/answers. Example search result pages 1002b, 1202b, and              as a group above the other normal hits/answers (FIG. 12a),
   1402b of FIGS. 10b, 12b, and 14b, respectively, illustrate               may be interspersed among the other normal hit/answers
   Such as embodiment. In a third embodiment, the query results             (FIG.12b), may be presented as a single hit/answer serving as
   may be embedded into the search result page a single hits/          45   a proxy for a plurality of query result pages (FIG.12c), or may
   answer, the single hit/answer providing an embedded query to             be presented along side of the other normal hits/answers
   serve as a proxy for a plurality of query result pages. Example          (FIG.12d). Also, FIG. 13 illustrates an exemplary fragment
   search result pages 1002c, 1202c, and 1402c of FIGS. 10c,                of Source code of a search result page, the page associated
   12c, and 14c., respectively, illustrate Such as embodiment. In           with a train reservation service query.
   yet another embodiment, the query results may be embedded           50      As illustrated by FIGS. 14a-14d. embodiments of the
   into the search result page as hits/answers, and may be placed           present invention may make available deep web information
   along the side of the other “normal hits/answers. Example                associated with flight status information services to users by
   search result pages 1002d, 1202d, and 1402d of FIGS. 10d.                embedding query result pages of information locations asso
   12d. and 14.d, respectively, illustrate such as embodiment.              ciated with flight status information as hits/answers of a
      As is shown by FIGS. 10a-10d, embodiments of the                 55   search results page, the search results page having a plurality
   present invention may make available deep web information                of answers. Each hit/answer embedding a query result page
   associated with vehicular rental services to users by embed              may include an input text field for a flight number and an input
   ding query result pages of information locations associated              text field for a flight date. In alternate embodiments, any of the
   with vehicular rentals as hits/answers of a search results page,         fields may be implemented as input text fields, select box lists,
   the search results page having a plurality of answers. Each         60   radio buttons, or any other form elements known in the art.
   hit/answer embedding a query result page may include an                  Also, as illustrated, each hit/answer embedding a query result
   input field for a rental location, fields for a pick-up date and         page may include a form element or hyperlink (in FIGS.
   time, field for a return date and time, and a field for a vehicle        14a-14d, shown as the "Check” box) effectively indexing to
   type. As shown, the times and vehicle type may be selected               the information location having the query result page that is
   from a pre-determined choice list of options using a select         65   embedded by the search results page. When actuated by a
   box. In alternate embodiments, however any of the fields may             user, the values entered into the input elements of the form
   be implemented as input text fields, select box lists, radio             may be transmitted to the information location, and the infor
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 44 of 46 PageID #: 87


                                                          US 8,645,493 B2
                                13                                                                       14
   mation location may dynamically generate the query results               integrated circuits (ASICs), large scale integrated circuits
   page, including the transmitted values in its fields. Also, as is        (LSIs), very large scale integrated circuits (VLSI) or the
   discussed above, the hits/answers embedding query result                 like—to form the various types of modules, circuitry, control
   pages may be included as a group above the other normal                  lers, routines and systems described and claimed herein.
   hits/answers (FIG. 14a), may be interspersed among the other
   normal hit/answers (FIG. 14b), may be presented as a single                               CONCLUSION AND EPILOGUE
   hit/answer serving as a proxy for a plurality of query result
   pages (FIG.14c), or may be presented along side of the other                Thus, it can be seen from the above descriptions, a novel
   normal hits/answers (FIG. 14d). Also, FIG. 15 illustrates an             method, including associated apparatuses, for accessing deep
   exemplary fragment of Source code of a search result page,          10   web information associated with transportation services has
   the page associated with a flight status service query.                  been described. The description is to be regarded as illustra
      In one embodiment, rather than embedding the exact query              tive instead of restrictive on the present invention, which
   result web page in the search answer page, an approximation              scope is set forth in the claims to follow.
   of the query result page may be embedded. For example, the                 What is claimed is:
   exact query result page may include separate fields for a           15      1. A method comprising:
   month and a date, while the embedded entry may include one                  receiving from a client device through a network, by a
   combination field for the month and date. In such an embodi                    search engine operated by a computing system, a search
   ment, a transformation program may be applied to the search                    request, the search request including a plurality of search
   answer page's embedded Submission, splitting, for example,                        criteria;
   the submitted month-year combination. The split submission                  searching, by the search engine, through a plurality of
   may then be further submitted to the query result web site.                   indexes indexing information available on a plurality of
   Such a transformation program may be a JavaScript program                     information locations for information locations having
   or a program of any programming language known in the art.                    information potentially associated with at least one of
   Such a transformation program may be a proxy between the                      the plurality of search criteria, wherein the information
   search engine of the search results page and the target web site    25        locations include publicly networked information loca
   of the query result web page. In such a case, where the                       tions; and
   transformation program is a proxy, the HTTP request that a                 returning to the client device through the network, by the
   browser of the user displaying the search answer page gener                   search engine, an answer page having a plurality of
   ates may be redirected through the proxy, the proxy convert                  answers, based at least in part on a result of the search
   ing the combined form value, such as the combined month             30       ing, wherein the plurality of answers identifies a Subset
   date, of the HTTP request to the desired format, such as a split             of the plurality of information locations having informa
   month and date, and sending the converted HTTP request to                    tion potentially associated with at least a one of the
   the target site. Also, the same (or different) proxy may receive             plurality of search criteria, wherein at least one of the
   the resulting web page from the target site and forward it back              answers includes at least one input means of a query
   to the browser.                                                     35       answer page, wherein the query answer page is to be
      Also, embodiments of the present invention may make                       dynamically generated by one of the Subset of informa
   available deep web information associated with one or more                   tion locations in response to a query transmitted by the
   of limousine reservation services, taxi reservations services,                search engine via the network to the one of the subset of
   bus reservation/Schedule services, both local and long dis                   information locations, wherein the query includes at
   tance, boat reservation/Schedule services, ship reservation/        40       least one parameter value that is input by the user via the
   schedule services, car rental location services, train status                at least one input means, and wherein at least another
   information services, ferry reservation/Schedule services, and               one of the answers do not include any input means,
   cruise liner reservation/schedule services to users by embed                  wherein the at least another one of the answers is asso
   ding query result pages of information locations associated                   ciated with a static information page that is not dynami
   with the service(s) as hits/answers of a search results page.       45        cally generated.
                                                                              2. The method of claim 1, wherein the search request is
                      Alternate Embodiments                                 associated with a vehicular rental service, and the plurality of
                                                                            search criteria include at least one of a rental location, a
      While the present invention has been described in terms of            vehicle pick-up date, a vehicle return date, or a vehicle type.
   the foregoing embodiments, those skilled in the art will rec        50     3. The method of claim 2, wherein the at least one answer
   ognize that the invention is not limited to the embodiments              including at least one input means includes a plurality of input
   described. The present invention can be practiced with modi              fields configured to enable a user to further indicate one or
   fication and alteration within the spirit and scope of the               more of the rental location, the vehicle pick-up date, the
   appended claims.                                                         vehicle return date, or the vehicle type that were not included
      In particular, while for ease of understanding, the search       55   among the plurality of search criteria.
   services and the proxy server have been described as two                    4. The method of claim 3, wherein the plurality of input
   separate entities, in alternate embodiments, the two may be              fields are organized into four rows, a first row for indicating
   combined, or one or more functions of one or more of search              the rental location, a second row for indicating the vehicle
   services and proxy server may be distributed among addi                  pick-up date, a third row for indicating the vehicle return date,
   tional implementation entities.                                     60   and a fourth row for indicating the vehicle type.
      Further, in alternate embodiments, the present invention                 5. The method of claim 2, further comprising transmitting
   may also be Suitably implemented, at least in part, in firmware          the query, by the search engine, to the information location,
   or hardware, or some suitable combination of at least two of             the query including one or more query parameters, and the
   the three. Such firmware or hardware embodiments may                     one or more query parameters including at least one of the
   include programmable logic devices. Such as programmable            65   rental location, the vehicle pick-up date, the vehicle return
   array logic (PALS) and programmable logic arrays (PLAS).                 date, or the vehicle type inputted through the at least one input
   field programmable gate arrays (FPGAs), application specific             field.
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 45 of 46 PageID #: 88


                                                           US 8,645,493 B2
                                  15                                                                       16
      6. The method of claim 1, wherein the search request is                   18. An apparatus comprising:
   associated with a train reservation service, and the plurality of            a processor; and
   search criteria include at least one of a departure location, an             logic operated by the processor to operate a search engine
   arrival location, or a travel date.                                             adapted to:
      7. The method of claim 6, wherein the at least one answer          5         receive a search request from a client device through a
   including at least one input means includes a plurality of input                  network, the search request including a plurality of
   fields configured to enable a user to further indicate one or                     search criteria,
   more of the departure location, the arrival location, or the                    search through a plurality of indexes indexing informa
   travel date that were not included among the plurality of                         tion available on a plurality of information locations
   search criteria.                                                      10          for information locations having information poten
      8. The method of claim 7, wherein the plurality of input                       tially associated with at least a one of the plurality of
   fields are organized into three rows, a first row for indicating                  search criteria, wherein the information locations
   the departure location, a second row for indicating the arrival                   include publicly networked information locations,
                                                                                     and
   location, and a third row for indicating the travel date.             15        return to the client device through the network, an
      9. The method of claim 6, further comprising transmitting                       answer page having a plurality of answers potentially
   the query, by the search engine, to the information location,                      associated with the transportation service, based at
   the query including one or more query parameters, and the                          least in part on a result of the searching, wherein the
   one or more query parameters including at least one of the                         plurality of answers identifies a subset of the plurality
   departure location, the arrival location, or the travel date                       of information locations having information poten
   inputted through the at least one input field.                                    tially associated with at least a one of the plurality of
      10. The method of claim 1, wherein the search request is                       search criteria, wherein at least one of the answers
   associated with a flight status service, and the plurality of                      includes at least one input means of a query answer
   search criteria include at least one of a flight number and a                      page for entry of at least one feature of the transpor
   flight date.                                                          25           tation service, wherein the query answer page is to be
     11. The method of claim 10, wherein the at least one                             dynamically generated by one of the subset of infor
   answer including at least one input means includes a plurality                     mation locations in response to a query transmitted by
   of input fields configured to enable a user to further indicate                    the search engine via the network to the one of the
   one or both of the flight number or the flight date that were not                  Subset of information locations, wherein the query
   included among the plurality of search criteria.                      30           includes at least one parameter value that is input by
      12. The method of claim 11, wherein the plurality of input                      the user via the at least one input means, and wherein
   fields are organized into one row for indicating the flight                        at least another one of the answers do not include any
   number and the flight date.                                                        input means, wherein the at least another one of the
      13. The method of claim 10, further comprising transmit                         answers is associated with a static information page
                                                                         35           that is not dynamically generated.
   ting the query, by the search engine, to the information loca                 19. The apparatus of claim 18, wherein the search request
   tion, the query including one or more query parameters, and                is associated with a transportation service that is one of a
   the one or more query parameters including at least one of the             vehicular rental service, a train reservation service, a flight
   flight number or the flight date inputted through the at least             status service, a limousine reservation service, a taxi reserva
   one input means.                                                      40   tions service, a bus reservation/Schedule service, a boat res
      14. The method of claim 1, wherein a number of the plu                  ervation/schedule service, a ship reservation/schedule ser
   rality of answers include at least one input means of a query              vice, a car rental location service, a train status information
   answer page, and the number of answers are (1) returned as a               service, a ferry reservation/schedule service, or a cruise liner
   group to be rendered above, among, below, or aside other                   reservation/schedule service.
   answers of the plurality of answers on the answer page or (2)         45     20. An article of manufacture comprising:
   returned interspersed among the other answers of the plural                  a storage device; and
   ity of answers.                                                              a plurality of instructions stored on the storage medium and
     15. The method of claim 1, wherein the at least one answer                    configured to enable an apparatus, in response to execu
   including at least one input means identifies a plurality of                    tion of the instructions, to operate a search engine to
   information locations each having information potentially             50        receive a search request from a client device through a
   associated with at least a one of the plurality of search criteria.             network, the search request including a plurality of
      16. The method of claim 1, wherein the answer including at                   search criteria, search through a plurality of indexes
   least one input means further includes an index indexing to                     indexing information available on a plurality of infor
   the information location to dynamically generate the query                      mation locations for information locations having infor
   answer page, the index including the query and a set of one or        55        mation potentially associated with at least a one of the
   more associated parameters, and the set of one or more asso                     plurality of search criteria, wherein the information
   ciated parameters including the at least one parameter value                    locations include publicly networked information loca
   corresponding that is input by the user via the at least one                    tions, and
   input means.                                                                 return to the client device through the network, an answer
      17. The method of claim 1, wherein the search request is           60        page having a plurality of answers based at least in part
   associated with a transportation service that is one of a lim                   on a result of the searching, wherein the plurality of
   ousine reservation service, a taxi reservations service, a bus                  answers identifies a subset of the plurality of informa
   reservation/schedule service, a boat reservation/schedule ser                  tion locations having information potentially associated
   vice, a ship reservation/schedule service, a carrental location                with at least a one of the plurality of search criteria,
   service, a train status information service, a ferry reservation/     65        wherein at least one of the answers includes at least one
   schedule service, or a cruise liner reservation/schedule ser                    input means of a query answer page, wherein the query
   W1C.                                                                            answer page is to be dynamically generated by one of the
Case 2:20-cv-00139-JRG-RSP Document 1-2 Filed 05/06/20 Page 46 of 46 PageID #: 89


                                                     US 8,645,493 B2
                             17                                        18
      Subset of information locations in response to a query
      transmitted by the search engine via the network to the
      one of the subset of information locations, wherein the
      query includes at least one parameter value that is input
      by the user via the at least one input means, and wherein   5
      at least another one of the answers do not include any
      input means, wherein the at least another one of the
      answers is associated with a static information page that
      is not dynamically generated.
                       k   k   k   k   k
                                                                  10
